Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, J.), entered May 10, 1995, inter alia, adjudicating appellants in civil and criminal contempt, directing their incarceration for such contempt, and imposing a fine for the civil contempt in the amount of $1,766,023.65, unanimously affirmed, with costs.
Appellants’ argument that plaintiff did not comply with the notice requirements of CPLR 2221 (a) and 2214 (a), in seeking vacatur of the prior order and judgment of the same Justice, which found appellants in contempt but deferred the imposition of financial penalties, is unpreserved for appellate review, appellants having fully participated in the allegedly defective proceedings without raising such objection (see, Markonic v Leroy, 167 AD2d 713), and we decline to consider it. We have considered appellants’ other arguments, including that the IAS Court did not make findings satisfying the requirements of Judiciary Law §§ 750 and 753 and therefore justifying adjudications of civil and criminal contempt, and find them to be without merit. Concur—Wallach, J. P., Rubin, Williams and Andrias, JJ.